Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The terminal disclaimer filed June 17, 2021 has been noted; however, it has not been formally reviewed by the Office at the time of examination.  Once reviewed, should the terminal disclaimer be unacceptable, an obviousness-type double patenting rejection will be made in view of U.S. Patent 11,066,505.
3.	Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The sums referred to within claims 2 and 6 render the claims indefinite, because a), b), and c) (claim 2) and 1), 2), 3), and 4) (claim 6) have not been identified.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Turk et al. (US 2011/0166291 A1).
	Turk et al. disclose a polyurethane thickener for thickening aqueous compositions, such as cosmetic compositions, wherein the polyurethane is produced by reacting a polyisocyanate with a polyethylene glycol, meeting that claimed, and a monofunctional ethoxylated alcohol, wherein a specific embodiment employs a branched ethoxylated iso-C13 alcohol having 20 or at least in the range of 2 to 30 ethylene oxide units.  See paragraphs [0036], [0037], [0054]-[0056], [0060]-[0062], and [0110].  Regarding claim 4, the use of surfactants is disclosed within paragraph [0116].  
6.	Though Turk et al. fail to exemplify an ethoxylated alcohol corresponding to applicants’ claimed formula (III), Turk et al. disclose within paragraphs [0034]-[0037] that the terminal hydrophobic unit, which corresponds to the terminal unit of the ethoxylated monol, may be iso-alkyl radicals, wherein it is further disclosed that the alkyl radicals may particularly have 8 to 20 carbon atoms.  Given these teachings and the disclosed use of the iso-C13 radical, the position is taken that it would have been obvious to use an ethoxylated monol having a structure corresponding to that claimed, such as an ethoxylated iso-C11 alkyl monol or iso-C12 alkyl monol.
7.	Claims 2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Turk et al. (US 2011/0166291 A1) in view of Suau et al. (US 2013/0158160 A1)..
	Turk et al. disclose a polyurethane thickener for thickening aqueous compositions, such as cosmetic compositions, wherein the polyurethane is produced by reacting a polyisocyanate with a polyethylene glycol, meeting that claimed, and a monofunctional ethoxylated alcohol, wherein a specific embodiment employs a branched ethoxylated iso-C13 alcohol having 20 or at least in the range of 2 to 30 ethylene oxide units.  See paragraphs [0036], [0037], [0054]-[0056], [0060]-[0062], and [0110].  Within paragraphs [0077] and [0098], it is disclosed that the use of a catalyst is not mandated.  Though the examiner considers that the catalyst is not mandated and therefore satisfies applicants’ closed transitional language of claim 6, the position is further taken that it would have been obvious to formulate polyurethanes in the absence of a catalyst in accordance with the guidance provided in the cited paragraphs.  One of ordinary skill willing to accept such processing issues as longer reaction times resulting from the deletion of the catalyst would have realized such benefits as reduced toxicity or reduced exposure to volatile tertiary amines or metallic compounds within such formulations as cosmetics.
8.	Though Turk et al. fail to exemplify an ethoxylated alcohol corresponding to applicants’ claimed formula (III), Turk et al. disclose within paragraphs [0034]-[0037] that the terminal hydrophobic unit, which corresponds to the terminal unit of the ethoxylated monol, may be iso-alkyl radicals, wherein it is further disclosed that the alkyl radicals may particularly have 8 to 20 carbon atoms.  Given these teachings and the disclosed use of the iso-C13 radical, the position is taken that it would have been obvious to use an ethoxylated monol having a structure corresponding to that claimed, such as an ethoxylated iso-C11 alkyl monol or iso-C12 alkyl monol.
9.	Turk et al fail to disclose applicants’ claimed percent ranges of claims 2 and 6, the additives of claims 5 and 6, and the compositions, except for cosmetic compositions, that are used with the claimed thickeners; however, Suau et al. also disclose a polyurethane thickener suitable for cosmetic compositions, as well as, applicants’ additionally claimed compositions.  Furthermore, Suau et al. disclose applicants’ claimed additives, and component percent ranges that significantly overlap those of applicants.  See paragraphs [0034]-[0038] and [0051]-[0069] within Suau et al.  Accordingly, given the similar utilities, reactants, and reaction scheme of the respective compositions, the position is taken that one would have been motivated to employ the reactants of the primary reference in the amounts disclosed by Suau et al. and to utilize the additive compounds of Suau et al. within the compositions  of the primary reference  in the amounts disclosed by Suau et al., and to employ the resulting  thickeners within the compositions of Suau et al., so as to arrive at the claimed invention. 
10.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765